Case 4:18-cv-10276-KMM Document 102 Entered on FLSD Docket 02/17/2021 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                   Case No. 4:18-cv-10276-KMM

   HARTFORD FIRE INSURANCE
   COMPANY,

          Plaintiff,
   v.

   NEW YORK MART GROUP, INC.,
   et al.,

          Defendants.
                                                  /

                        ORDER ON REPORT AND RECOMMENDATION

          THIS CAUSE came before the Court upon Judgment Creditor Hartford Fire Insurance

   Company’s (“Plaintiff”) Motion to Reissue Stock Certificates of NYM Holding, Inc. and Deliver

   Same for Levy. (“Mot.”) (ECF No. 97). The Court referred the matter to the Honorable Jacqueline

   Becerra, United States Magistrate Judge, to issue a report and recommendation. (ECF No. 98).

   Judgment Debtor iFresh, Inc. (“iFresh”) filed a Memorandum in Opposition. (“Mem. in Opp’n)

   (ECF No. 99).       Magistrate Judge Becerra issued a Report and Recommendation (“R&R”)

   recommending that Plaintiff’s Motion be GRANTED. (ECF No. 101). No objections were filed

   and the time to do so has passed. The matter is now ripe for review.

          The Court may accept, reject, or modify, in whole or in part, the findings or

   recommendations made by the magistrate judge. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3).

          On July 29, 2019, the Court entered an Omnibus Order in favor of Plaintiff and against

   New York Mart Group, Inc., iFresh, and New Sunshine Group, LLC, jointly and severally, in the

   amount of $458,497.81. (ECF No. 68). On February 28, 2020, the Court entered an Order granting

   Plaintiff attorneys’ fees and costs totaling $38,799.80. (ECF No. 96). Now, Plaintiff seeks an
Case 4:18-cv-10276-KMM Document 102 Entered on FLSD Docket 02/17/2021 Page 2 of 3




   order requiring iFresh to (1) cancel its existing stock certificates in NYM Holding, Inc. (“NYM”),

   iFresh’s direct subsidiary; (2) reissue the stock certificates in iFresh’s name; and (3) deliver the

   stock certificates for levy and execution. Mot. at 3. In Opposition, iFresh argues that the Motion

   should be denied because (1) Plaintiff did not comply with the meet-and-confer requirements of

   Local Rule 7.1(a)(3); (2) Plaintiff has not registered its judgment in New York; (3) Plaintiff

   misstates Florida law as to whether the Court has jurisdiction to direct iFresh to cancel and reissue

   the stock certificates; and (4) canceling the existing stock certificates in NYM, reissuing them in

   iFresh’s name, and turning them over to the Court for levy directly affects a secured creditor’s

   interest. Mem. in Opp’n at 1–8.

          Magistrate Judge Becerra recommends that the stock certificates be cancelled, reissued,

   and delivered for levy. R&R at 5, 11. As set forth in the R&R, Magistrate Judge Becerra

   determined that while Plaintiff failed to comply with Local Rule 7.1(a)(3), Plaintiff “presented a

   good faith argument as to why they believed, although incorrectly, that their Motion fell under [an]

   exception to meet and confer” and denying the Motion on this basis is not warranted. Id. at 6.

   Magistrate Judge Becerra determined that Plaintiff is not required to register its judgment in New

   York because iFresh is subject to this Court’s jurisdiction; iFresh does not contest that it has the

   ability to cancel, reissue, and deliver the stocks; and iFresh has conceded that the stock certificates

   cannot be located, so there is no basis to now argue that the property is located in New York to

   allow judgment to be registered there. Id. at 6–7. Magistrate Judge Becerra determined that the

   Court has jurisdiction to order iFresh to reissue stock certificates and deliver them for levy because

   the Court has in personam jurisdiction over iFresh and, because the location of the stock

   certificates is unknown, in rem jurisdiction is not possible for this or any other court and need not

   be established. Id. at 7–10. Finally, Magistrate Judge Becerra determined that the Court may levy



                                                     2
Case 4:18-cv-10276-KMM Document 102 Entered on FLSD Docket 02/17/2021 Page 3 of 3




   the stock certificates notwithstanding a secured creditor’s interest because any disagreement about

   the priority over distributions can be resolved after the stock certificates are delivered to the Court.

   Id. at 10. This Court agrees.

           Accordingly, UPON CONSIDERATION of the Motion, the R&R, the pertinent portions

   of the record, and being otherwise fully advised in the premises, it is hereby ORDERED AND

   ADJUDGED that Magistrate Judge Becerra’s R&R (ECF No. 101) is ADOPTED. It is FURTHER

   ORDERED that iFresh, Inc., within five (5) business days of the date of this Order, shall (1) cancel

   all of its stock certificates in NYM Holding, Inc.; (2) reissue the stock certificates in iFresh, Inc.’s

   name; and (3) deliver the reissued stock certificates to the Court for levy and execution. iFresh,

   Inc. is hereby ENJOINED from altering its ownership interest in NYM Holding, Inc., including,

   but not limited to, by issuing more shares or by transferring, conveying, selling, and/or otherwise

   disposing of its shares in NYM Holding, Inc. without the express written permission of Plaintiff

   or until otherwise allowed by Court Order. Plaintiff shall coordinate with the United States

   Marshals Service on the levy and execution of the stock certificates.

           DONE AND ORDERED in Chambers at Miami, Florida this _____
                                                               17th  day of February, 2021.




                                                       K. MICHAEL MOORE
                                                       CHIEF UNITED STATES DISTRICT JUDGE


   c: All counsel of record




                                                      3
